Appeal, insofar as taken from that portion of the Appellate Division order that affirmed that part of Supreme Court’s order denying appellants’ motions for a preliminary injunction and to hold respondent Galgano in contempt, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the Appellate Division order does not finally determine the action / proceeding within the meaning of the Constitution; appeal otherwise dismissed, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.